DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 3 recites the limitation "proximity distance".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-12, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maharbiz et al., WO 2018/009912 A1 (Provisional 359672P dated 7/7/16).
1. (currently amended) A system for determining the position of an implanted device relative to a probe, (see Maharbiz, ¶ 31-33) , wherein the implanted device comprises an implanted device 10 MHz to 200 MHz RF transmitter or receiver, and the probe comprises a probe 10 MHz to 200 MHz RF receiver or transmitter, (see Maharbiz, ¶ 315-17), wherein the system comprises:
	a controller which is adapted to determine a phase angle between a reference signal and a received signal which has passed through a subject and thereby determine the proximity of the probe to the implanted device, (see Maharbiz, fig. 1, 27A, ¶ 56, 102, 107-08)(beam steering); and
a communications system for communication between the implanted device and the
probe, wherein the implanted device comprises an implanted device clock and the probe comprises a
probe clock, wherein the controller is adapted to determine a phase angle, and wherein the
communications system comprises a clock synchronization system for synchronizing the probe clock
with the implanted device clock, (see Maharbiz, ¶ 118-20, 352)(The distinct characteristics of the backscatter waveform (FIG. 3 ID) were used as a template to locate the region of interest).

2. (cancelled)

3. (currently amended) The system of claim 1, further comprising a database which stores mappings between phase angles and proximity distances, (see Maharbiz, ¶ 352)(The distinct characteristics of the backscatter waveform (FIG. 3 ID) were used as a template to locate the region of interest).

4. (currently amended) The system of claim 1, further comprising an alarm system for generating an alarm if a detected proximity exceeds a threshold value which depends on a proximity value corresponding to an initial placement of the implanted device, (see Maharbiz, ¶ 162, 349)(requiring the electrophysical signal to be above a predetermined threshold for current flow modulation).

5. (currently amended The system of claim 1, further comprising a location determining system for determining an implanted device position based on a set of at least three proximity determinations each associated with a pre-determined probe position, (see Maharbiz, figs. 26A, 26C, 27A, ¶ 55-56)(disclosing simulated versus measured XYZ in mm of focused beams).

6. (currently amended) The system of claim 1, wherein the system is part of the probe, (see Maharbiz, fig. 1).

7. (currently amended) The system of claim 1, wherein the system is part of the implanted device, and wherein the system further comprises a wireless communication system for communicating the determined proximity, (see Maharbiz, fig. 1, ¶ 31, 32).

8. (currently amended) The system of claim 1, wherein the probe is an external probe, (see Maharbiz, fig. 1).

9. (currently amended) The system of claim 8, wherein the system further comprises a marker for application to the surface of the subject to identify an initial position closest to the implanted device, (see Maharbiz, fig. 32A).

10. (currently amended) The system of claim 1, wherein the probe is an implanted device, (see Maharbiz, fig. 1).
 
As per claims 11, 14 and 15, these claims contain the same or similar features as claims 1, 3-10 rejected above, and therefore the above rejections are applied against the remaining claims herein by reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: WO-2006116718-A2, CN-114522341-A, TW-I705794-B, US-8265769-B2, US-11305122-B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627